On this writ of error full effect was given to the renewal notes as extensions of the original promissory notes executed and delivered in Wisconsin, payable there, by the makers who were then domiciled in Wisconsin. This assumed the validity of the notes as a personal liability of the married woman under the laws of Wisconsin.
The decision is that the notes, though valid against the married woman under the laws of Wisconsin, will not be enforced in the courts of this State because in Florida such notes are invalid as a personal liability of the married woman not a free dealer, and their enforcement in the courts of this State as a personal liability or obligation of the married woman is contrary to the Constitution and to the general statutes and the definite public policy of the State of Florida, there being no basis shown for subjecting in equity the married woman's separate property in this State to the payment on such notes, under Sections 1 and 2, Article XI, of the Florida Constitution. See Lloyd v. Cooper Corp., 101 Fla. 533,134 So. 562.
"When the lex loci contractus and the lex fori as to conflicting rights acquired in each, come in direct collision, the comity of nations must yield to the positive law of the land." 2 Kent's Comm. 461. See Walters v. Whitlock, 9 Fla. 86, text p. 96; Crowell v. Skipper, 6 Fla. 580-4; Am. Law Inst.; Restatement of the Law of Conflict of Laws, Sec. 612; 15 C.J.S., p. 853, et seq. 11 Am. Jur., p. 300, et seq.
In Kerman's v. Strobhar, 106 Fla. 148, 143 So, 138, the *Page 83 
married woman's separate property was subject in equity under Section 2, Article XI, Florida Constitution, for the price of property purchased by her.
Plaintiff in error obtained a judgment at law on the promissory notes in the Florida courts against the married woman and her husband who was then living; and the same court vacated the judgment as to the married woman. As the promissory notes, though valid under the laws of Wisconsin, were invalid under the laws of Florida as a personal obligation of the married woman not a free dealer, and not enforceable in the Florida courts by comity, the judgment at law against the married woman on such notes was likewise invalid and not enforceable as an entirety in so far as it affected her as a personal obligation, and the order vacating the judgment as to the married woman on legal grounds under the laws of Florida was affirmed.
Rehearing denied.
TERRELL, C. J., WHITFIELD, BUFORD and CHAPMAN, J. J., concur.
BROWN, J., dissents.
Justices THOMAS and ADAMS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.